ACCEPTED
                                                                                                        05-14-01618-CV
                                                                                              FIFTH COURT OF APPEALS
                                                                                                       DALLAS, TEXAS
                                                                                                   1/29/2015 6:24:04 PM
                                                                                                             LISA MATZ
                                                                                                                 CLERK
                                       Cause No. 05-14-01618-CV


Henry S. Miller Brokerage, LLC         §                      Court of Appeals      FILED IN
                                       §                                     5th COURT OF APPEALS
      Appellant (Plaintiff below)                                                DALLAS, TEXAS
vs.                                    §                      5rn District of Texas
                                                                             1/29/2015 6:24:04 PM
                                       §
                                                                                   LISA MATZ
Ruth Mae Sanders                       §                                             Clerk
            Appellee (Defendant below) §                      Dallas, Texas


                               APPELLANT'S UNOPPOSED MOTION
                                FOR EXTENSION TO FILE BRIEF

         1.     Appellant's brief is due today, Thursday, January 29 1•

         2.     Appellant seeks a four-day extension to Monday, February 2.

         3.     The undersigned Jamie Wall is the attorney responsible for preparing Appellant's

brief. On Friday, January 23, Wall was retained as new counsel for a party in a pending lawsuit in

which depositions were scheduled for Monday and Tuesday, January 26 and 27. Case study,

preparation, and attendance at the depositions consumed much of the weekend and all of January 26-

27, which unexpectedly delayed Wall's commencement of Appellant's brief. Thereafter and during

the course of preparing the brief, Wall determined that additional legal research and analysis was

necessary, which further retarded progress on the brief.

         4.     The brief is underway, but will not be finished and ready to file by today's deadline.

Out of an abundance of caution, Appellant seeks to extend the deadline to Monday, February 2.

         5.     No previous extensions to file the brief have been granted

or requested.

         6.     Certificate of Conference: Appellee 's counsel is Douglas C, Kittelson. In response to

Wall's telephone voice message this afternoon to confer about this motion, Kittelson sent Wall a text

message expressing his non-opposition to the extension. See Exhibit A (copy of text message).




                                                                                                         \
1
    All dates referenced in this motion are in 2015 unless otherwise stated

Appellant's Unopposed Motion for Extension to File Brief             Page 1
         Wherefore, Appellant prays for an extension to Monday, February 2, 2015 to file Appellant's

brief.

      Certificate of Service: On January 29, 2015, a true copy of this instrument was e-served on
Appellee's counsel through the Texas online filing system.


                                                           Respectfully submitted,

                                                                  s/ Jamie Wall

                                                                  Jamie Wall
                                                                  Attorney at Law
                                                                  State Bar No. 20756700
                                                                  9551 Milltrail Drive
                                                                  Dallas, Texas 75238
                                                                  Telephone:     214-675-5534
                                                                  jwall@sanijet.com

                                                           ACKERMAN & SAVAGE
                                                           Attorneys and Counselors

                                                           8226 Douglas Ave., Suite 330
                                                           Dallas, TX 75225
                                                           214-346-4200 (Telephone)
                                                           214-346-4201 (Facsimile)

                                                           W.RANDALLACKERMAN
                                                           State Bar No. 00832475
                                                           STEVEN T. RAMOS
                                                           State Bar No. 00784812
                                                           cyh(ij),ackennansavage.com

                                                           ATTORNEYS FOR APPELLANT




Appellant's Unopposed Motion for Extension to File Brief                 Page2
•••oo AT&T~                                                  3:44 PM       v   ~   *55%   ;a   l•

(         dougkittelson@icloud.c... Contact

                                                             iMessage
                                                           Today 1:50 PM


    Monday is fine for an
    extension to fUe your brief

                Thanks. I'll so represent In
                certificate of conference
                                                                                   Delivered




                                                                 EXHIBIT




...   I

-/i
                •'   ·~,   ,-\   ',   (   '
                                              ,
                                                      ''
                                                  ,,,.,
                                                                                       Send
                                                   """
                                                                                                    3
             ~----~--------·----~----------------